         Case 1:16-cv-00783-MBH Document 117 Filed 01/22/19 Page 1 of 11



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS


BRUHN NEWTECH, INC., et al.,

                Plaintiffs,
                                                          No. 16-783 C
         v.
                                                          Senior Judge Marian Blank Horn
THE UNITED STATES,

                Defendant.


                             JOINT STATEMENT OF
              QUESTIONS TO REFER TO THE REGISTER OF COPYRIGHTS

         Pursuant to the Court Orders of January 17, 2019 (ECF 113, 114), Defendant the United

States (the Government); Plaintiff Bruhn NewTech, Inc. (BNT-US); and Plaintiff Bruhn

NewTech, A/S (BNT-Denmark) (collectively, the Parties) hereby submit their Joint Statement of

Questions to Refer to the Register of Copyrights.

         The Parties were not able to reach an agreement with respect to the questions to be

referred to the Copyright Office. As indicated below, the Parties have provided their respective

views.

I.       PLAINTIFFS’ PROPOSED QUESTIONS FOR REFERRAL

         Plaintiffs believe that the Copyright Office should not be placed in a position of

assuming facts that have not yet been established through testimony.1 Therefore, to the


1
  For example, the Government’s contention that “the claimed ‘work’ actually
encompasses three different computer program,” that the software in the CRID
1489/1490/1491 deliveries was “completed in 2012, rather than 2008,” that CRID
1489/1490/1491 deliveries “were first published in the United States, rather than
Denmark,” that the CRID 0040 delivery was “was completed in 1999, rather than 1998,”
or that the CRID 0040 delivery “was first published in the United States, rather than
Denmark.”



                                                 1
        Case 1:16-cv-00783-MBH Document 117 Filed 01/22/19 Page 2 of 11



extent questions are to be referred to the Copyright Office prior to the court making

determinations of fact on questions related to copyright submissions, Plaintiffs request

that the Copyright Office be provided an explanatory discussion of the facts and law, as

set forth below:

       Plaintiffs’ proposed submission of questions to Copyright Office:

       Attached are two certificates of copyright registration, U.S. Copyright Reg. No. TX 7-

836-500 (the “500 Registration”) and U.S. Copyright Reg. No. TX 7-836-490 (the “490

Registration”). A certificate of copyright registration constitutes “prima facie evidence of the

validity of the copyright and of the facts stated in the certificate.” 17 U.S.C. § 410(c). A party

seeking to establish a fraud on the Copyright Office, and thereby rebut the presumption of

copyright validity, bears a heavy burden. Hi-Tech Video Prod., Inc. v. Capital Cities/ABC, Inc.,

58 F.3d 1093, 1095 (6th Cir. 1995); Lego A/S v. Best-Lock Constr. Toys, Inc., 874 F. Supp. 2d

75, 103 (D. Conn. 2012); Jedson Eng’g, Inc. v. Spirit Constr. Servs., 720 F. Supp. 2d 904, 914

(2010); Lennon v. Seaman, 84 F. Supp. 2d 522, 525 (S.D.N.Y. 2000); 2 Nimmer on Copyright, §

7.20[B].   The party asserting the fraud must establish that the application for copyright

registration is factually inaccurate, that the inaccuracies were willful and deliberate, and that the

Copyright Office relied on those misrepresentations. Jedson Eng’g, 720 F. Supp.2d at 914;

Shady Records, Inc., 73 U.S.P.Q.2d (BNA) 1954, 1964 (S. Dist. NY 2005). Neither innocent

misstatements, nor deliberate but nonmaterial misstatements, will overcome the presumption of

validity. Id. An innocent misstatement, or a clerical error, in the affidavit and certificate of

registration, unaccompanied by fraud or intent to extend the statutory period of copyright

protection, does not invalidate the copyright, nor is it thereby rendered incapable of supporting

an infringement action. Advisors, Inc. v. Wiesen-Hart, Inc., 238 F.2d 706, 708 (6th Cir. 1956)



                                                 2
        Case 1:16-cv-00783-MBH Document 117 Filed 01/22/19 Page 3 of 11



(quoted in Jedson Eng’g at 914). Material misstatements in a copyright registration application

“are those which go toward the registrability of the materials themselves, such as

originality…the nature of the materials to be copyrighted…and contested claims of authorship or

ownership. Jedson Eng’g, 720 F. Supp.2d at 914; Shady Records, 73 U.S.P.Q.2d at 1964. Only

the knowing failure to advise the Copyright Office of facts which might have occasioned a

rejection of the application constitutes reason for holding the registration invalid and thus

incapable of supporting an infringement action…or denying enforcement on the ground of

unclean hands. Jedson Eng’g, 720 F. Supp.2d at 914; Tacori Enterprises v. Rego Mfg., 2008

U.S. Dist. LEXIS 73686, 2008 WL 4426343, 14 (N.D. Ohio 2008).

490 Registration – Three CRIDs

       With regard to the 490 Registration, the Defendant in the pending action contends that

software in the 490 Registration should be considered to be three different versions of a

computer program. The Plaintiff/Registrant believes that the software in the 490 Registration is

the same software program, delivered in three configurations to be compatible with different

equipment or systems. This is an open factual dispute between the parties. If the Defendant’s

position is accepted for purposes of this inquiry (i.e., if we assume that the software in the 490

Registration could be considered to be three different versions of a computer program, instead of

a single computer program):

       1. In light of the fact that the application stated on its face that it was for three
           delivery CRIDs (titled “NBC-Analysis JWARN 1F PHASE 2 CRID 1489, 1490,
           1491”), and that fact that three separate CDs were submitted with the
           application (one for each delivery CRID), did the Copyright Office consider it a
           material fact, in granting this application, that there were three separate
           delivery CRIDs in the application and three separate CDs submitted to the
           Copyright Office with the application?

       2. Would the Copyright Office invalidate the 490 Registration on the basis of this
           “three CRIDs” argument, if there was no demonstrated fraudulent intent on

                                                3
        Case 1:16-cv-00783-MBH Document 117 Filed 01/22/19 Page 4 of 11



           behalf of the Plaintiff/Registrant in submitting its application that resulted in the
           490 Registration?

       3. Would the Copyright Office invalidate the 490 Registration on the basis of this
           “three CRIDs” argument, if the above facts (assumed to be true for purposes of
           this inquiry) were an innocent misstatement by the Plaintiff/Registrant, and not
           a willful or deliberate misstatement?

490 Registration – Delivery with third party software

       The 490 Registration is for software known as “NBC-Analysis JWARN 1F PHASE 2

CRID 1489, 1490, 1491, excluding earlier versions of the software. The first 25 pages and the

last 25 pages of the index code for the software was filed with the application.           Prior to

submission of the application, copies of the software had been delivered by the

Plaintiff/Registrant to the Defendant in a configuration that also included software owned by

third parties and by the Government. The Defendant argues that prior delivery of the software to

Defendant in a configuration that included software owned by third parties or by the Government

would have caused the Copyright Office to reject the application that resulted in the 490

Registration, had the Copyright Office been aware of this fact. Plaintiff disputes this contention.

       4. If the Copyright Office had been aware that copies of NBC-Analysis JWARN 1F
           Phase 2 software were delivered to the Government, years prior to the
           application date, in a configuration that also included delivery to the
           Government of third party software or Government software, would the
           Copyright Office have considered this to be a material fact in its consideration of
           the application?

       5. Would the Copyright Office invalidate the 490 Registration on the basis of this
           “delivery with third party software” argument, if there was no demonstrated
           fraudulent intent on behalf of the Plaintiff/Registrant in submitting its
           application that resulted in the 490 Registration?

       6. Would the Copyright Office invalidate the 490 Registration on the basis of this
           “delivery with third party software” argument, if the above facts (assumed to be
           true for purposes of this inquiry) were an innocent omission by the
           Plaintiff/Registrant, and not a willful or deliberate omission or misstatement?


490 Registration – “Completion” date

                                                 4
        Case 1:16-cv-00783-MBH Document 117 Filed 01/22/19 Page 5 of 11



       The “Year of Completion” for this software is stated in the registration certificate as

2008, and the “Date of First Publication” stated in the registration certificate is September 28,

2012. The Defendant contends that software in the 490 Registration was actually completed in

2012. The application originally submitted by Plaintiff/Applicant stated that the software was

completed in 2011.        Contemporaneous notes taken by an attorney representing the

Plaintiff/Application in preparation of the application, and electronic messages between that

attorney and a Senior Registration Specialist in the Copyright Office, reflect that the Copyright

Office directed Plaintiff to revise the application to state a completion date of 2008. The

Plaintiff/Registrant believes that a 2008 completion date is accurate and supported by the facts,

in light of the direction given by the Senior Registration Specialist. The date of software

completion is an open factual dispute between the parties, however. If the Defendant’s position

is accepted for purposes of this inquiry (i.e., if we assume that the software in the 490

Registration could more accurately be described as having been completed in 2012 (as stated in

the registration certificate) or 2011 (as reflected in Plaintiff’s original application), instead of

2008 (as reflected in the revised application submitted after receiving direction from the

Copyright Office):

       7. Would the Copyright Office view this to be a material misstatement, in light of
           the communications between the Senior Registration Specialist at the attorney
           representing Bruhn NewTech, at the time of the application?

       8. Would the Copyright Office invalidate the 490 Registration on the basis of this
           “completion date” argument, if there was no demonstrated fraudulent intent on
           behalf of the Plaintiff/Registrant in submitting its application that resulted in the
           490 Registration?

       9. Would the Copyright Office invalidate the 490 Registration if the above facts
           concerning the date of completion (assumed to be true for purposes of this
           inquiry) were an innocent misstatement by the Plaintiff/Registrant, and not a
           willful or deliberate misstatement?



                                                 5
        Case 1:16-cv-00783-MBH Document 117 Filed 01/22/19 Page 6 of 11



490 Registration – Place of first publication

       The NBC-Analysis software was first developed in Denmark, but was later modified in

the United States by a US subsidiary for sale to the United States Government, while in parallel

being sold to other nations by the Danish parent company. The application originally submitted

by Plaintiff/Applicant stated that the software known as “NBC-Analysis JWARN 1F PHASE 2

CRID 1489, 1490, 1491 (excluding earlier versions of the software) was first published in the

United States. Based on feedback from a Senior Registration Specialist in the Copyright Office

at the time of application, Plaintiff revised the application to state that the software was first

published in Denmark, since earlier versions of the software were published in Denmark. The

Plaintiff/Registrant believes a first publication in Denmark is accurate and supported by the facts,

based upon the direction provided by the Senior Registration Specialist. The location of first

publication is an open factual dispute between the parties, however. If the Defendant’s position

is accepted for purposes of this inquiry (i.e., if we assume that the software in the 490

Registration could more accurately be described as having been first published in the United

States, and not first published in Denmark):

       10. Would the Copyright Office view this to be a material misstatement, in light of
           the communications between the Senior Registration Specialist at the attorney
           representing Bruhn NewTech, at the time of the application?

       11. Would the Copyright Office invalidate the 490 Registration on the basis of this
           “place of first publication” argument, if there was no demonstrated fraudulent
           intent on behalf of the Plaintiff/Registrant in submitting its application that
           resulted in the 490 Registration?

       12. Would the Copyright Office invalidate the 490 Registration if the above facts
           concerning the place of first publication (assumed to be true for purposes of this
           inquiry) were an innocent misstatement by the Plaintiff/Registrant, and not a
           willful or deliberate misstatement?


500 Registration – “Completion” date

                                                 6
        Case 1:16-cv-00783-MBH Document 117 Filed 01/22/19 Page 7 of 11



       The “Year of Completion” for this software is stated in the registration certificate as

1998, and the “Date of First Publication” stated in the registration certificate is January 12, 1999.

The Defendant contends that software in the 500 Registration was actually completed in 1998.

The application originally submitted by Plaintiff/Applicant stated that the software was

completed in 1995.        Contemporaneous notes taken by an attorney representing the

Plaintiff/Application in preparation of the application, and electronic messages between that

attorney and a Senior Registration Specialist in the Copyright Office, reflect that the Copyright

Office suggested that the “completion date” be changed to either 1998 or 1999, and that Plaintiff

thereupon amended the application to show year of completion as 1998. The Plaintiff/Registrant

believes that a 1998 completion date is accurate and supported by the facts, in light of the

direction given by the Senior Registration Specialist. The date of software completion is an open

factual dispute between the parties, however.        If the Defendant’s position is accepted for

purposes of this inquiry (i.e., if we assume that the software in the 500 Registration could more

accurately be described as having been completed in 1999 instead of 1998):

       13. Would the Copyright Office view this to be a material misstatement, in light of
           the communications between the Senior Registration Specialist at the attorney
           representing Bruhn NewTech, at the time of the application?

       14. Would the Copyright Office invalidate the 500 Registration on the basis of this
           “completion date” argument, if there was no demonstrated fraudulent intent on
           behalf of the Plaintiff/Registrant in submitting its application that resulted in the
           500 Registration?

       15. Would the Copyright Office invalidate the 500 Registration if the above facts
           concerning the date of completion (assumed to be true for purposes of this
           inquiry) were an innocent misstatement by the Plaintiff/Registrant, and not a
           willful or deliberate misstatement?


500 Registration – Place of first publication




                                                 7
        Case 1:16-cv-00783-MBH Document 117 Filed 01/22/19 Page 8 of 11



       The NBC-Analysis software was first developed in Denmark, but was later modified in

the United States by a US subsidiary for sale to the United States Government, while in parallel

being sold to other nations by the Danish parent company.         The application submitted by

Plaintiff/Applicant stated that the software known as “NBC-Analysis – CRID 0040” was first

published in Denmark.     The Plaintiff/Registrant believes a first publication in Denmark is

accurate and supported by the facts, based upon the direction provided by the Senior Registration

Specialist. The location of first publication is an open factual dispute between the parties,

however. If the Defendant’s position is accepted for purposes of this inquiry (i.e., if we assume

that the software in the 500 Registration could more accurately be described as having been first

published in the United States, and not first published in Denmark):

       16. Would the Copyright Office view this to be a material misstatement, in light of
           the communications between the Senior Registration Specialist at the attorney
           representing Bruhn NewTech, at the time of the application?

       17. Would the Copyright Office invalidate the 500 Registration on the basis of this
           “place of first publication” argument, if there was no demonstrated fraudulent
           intent on behalf of the Plaintiff/Registrant in submitting its application that
           resulted in the 490 Registration?

       18. Would the Copyright Office invalidate the 500 Registration if the above facts
           concerning the place of first publication (assumed to be true for purposes of this
           inquiry) were an innocent misstatement by the Plaintiff/Registrant, and not a
           willful or deliberate misstatement?

II.    THE GOVERNMENT’S PROPOSED QUESTIONS FOR REFERRAL

       The Government submits that Plaintiffs’ arguments and proposed questions are improper.

During the pretrial conference, counsel for the Government confirmed that the Government has

not asserted (and will not assert) common-law fraud with respect to BNT-Denmark’s interactions




                                                8
        Case 1:16-cv-00783-MBH Document 117 Filed 01/22/19 Page 9 of 11



with the Copyright Office. See also ECF 105 at 3-5. Thus, the issues of fraud and scienter are

not relevant, despite Plaintiffs’ citations,2 arguments, and proposed questions.3

       In addition, Plaintiffs improperly blur the details of the statutory two-step process. For

the first step, 17 U.S.C. § 411(b)(2) provides a mandatory information-gathering process. The

process allows the Court to obtain the Register’s views on the materiality of the alleged

inaccuracies. For the second step, the Court must weigh all of the evidence and decide whether

the information submitted to the Copyright Office was: (1) inaccurate; (2) known; and (3)

material to registrability. See 17 U.S.C. § 411(b)(1). To trigger the first step, the Government

has alleged, in good faith, the existence of known, material inaccuracies in the registrations, and

cited potential evidence, testimony, and stipulations in support of its allegations. See ECF 93.

The mandatory information-gathering process of 17 U.S.C. § 411(b)(2) requires no more. Thus,

Plaintiffs’ factual arguments are premature and improper.4




2
  Almost all of the decisions relied on by the Plaintiffs were issued prior to the enactment of 17
U.S.C. § 411(b) as part of the PRO-IP Act in 2008.
3
  See, e.g., supra (proposing 12 questions that relate to “demonstrated fraudulent intent,”
“innocent misstatement,” and “willful or deliberate misstatement”); compare with Gold Value
Int’l Textile, Inc. v. Sanctuary Clothing, LLC, No. LA CV16-00339, 2017 WL 2903180, *9-10
(C.D. Cal. March 24, 2017) (“A copyright registration may be invalidated even when the
inaccurate information is presented without scienter”); SellPoolSuppliesOnline.com LLC v. Ugly
Pools Arizona Inc., No. CV-15-01856, 2018 WL 4565900, *12 (D. Ariz. Sept. 24, 2018) (“[T]he
Ninth Circuit has found that a showing of fraud is not required when the inaccurate information
was knowingly included on the application, as opposed to being an inadvertent mistake.”)
(citation omitted); Palmer/Kane LLC v. Rosen Book Works LLC, 188 F. Supp. 3d 347, 352
(S.D.N.Y. 2016); Family Dollar Stores, Inc. v. United Fabrics Int’l, Inc., 896 F. Supp. 2d 223,
233 (S.D.N.Y. 2012).
4
  See, e.g., supra (citing proposed exhibits, arguing how the Court should weigh the same, and
alleging that inaccuracies resulted from “the direction provided” by the Copyright Office).
                                                 9
       Case 1:16-cv-00783-MBH Document 117 Filed 01/22/19 Page 10 of 11



       As originally provided in its Motion5 and below, the Government’s proposed questions

track the express statutory language and framework. The Government proposes that the Court

refer the following questions to the Register:

       Based on the Government’s motion and its allegations of known, material inaccuracies,

the Court requests the Register’s views on the following two questions:

       1. Would the Register of Copyrights have refused registration of the application
           for Copyright Registration No. TX 7-836-490 (titled “NBC Analysis
           JWARN 1F PHASE 2, CRID 1489, 1490, 1491”) had it known that:

         (a) the claimed “work” actually encompasses three different separately-
             published versions of a computer program;

         (b) the three versions incorporated source code owned by other entities,
             including the Government;

         (c) the three versions were completed in 2012, rather than 2008; and

         (d) the three versions were first published in the United States, rather than
             Denmark?

       2. Would the Register of Copyrights have refused registration of the application
           for Copyright Registration No. TX 7-836-500 (titled “NBC Analysis –
           CRID 0040”) had it known that:

         (a) the computer program was completed in 1999, rather than 1998; and

         (b) the computer program was first published in the United States, rather than
             Denmark?

The Court requests a response to these questions within 45 calendar days.




5
  See ECF 93 at 1-2. The questions proposed above by the Government are the same as
originally proposed, except the Government has replaced “rejected” with “refused registration of
the application for” to better track the express language of 17 U.S.C. § 411(b).
                                                 10
       Case 1:16-cv-00783-MBH Document 117 Filed 01/22/19 Page 11 of 11



                                   Respectfully submitted,

January 22, 2019
                                   _s/ Steven J. Lewicky*_________________
                                   STEVEN J. LEWICKY
                                   Lewicky, O’Connor, Hunt & Meiser, LLC
                                   8115 Maple Lawn Blvd., Suite 175
                                   Fulton, MD 20759
                                   (410) 489-1996 (Office)
                                   (443) 283-4056 (Facsimile)
                                   slewicky@lohmlaw.com
                                   Attorney for Plaintiffs

                                   *electronically signed with permission




January 22, 2019                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   GARY L. HAUSKEN
                                   Director


Of Counsel:                        _s/ Scott Bolden_________
NICHOLAS KIM                       SCOTT BOLDEN
CARRIE ROSATO                      Deputy Director
Department of Justice              Commercial Litigation Branch
                                   Civil Division
ARTHUR SAMORA                      Department of Justice
Department of the Navy             Washington, DC 20530
                                   Email:         Scott.Bolden@USDOJ.gov
                                   Telephone:     (202) 307-0262
                                   Facsimile:     (202) 307-0345




                                      11
